Citation Nr: 0926279	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Chalmers P. Wylie Outpatient 
Clinic in Columbus, Ohio


THE ISSUE

Entitlement to payment or reimbursement for emergency medical 
services at a private medical facility from May 29, 2007, to 
May 31, 2007.

(The issue of entitlement to service connection for right 
wrist arthritis is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1990 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Chalmers P. Wylie 
Outpatient Clinic in Columbus, Ohio.  The Veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
May 2009.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The available medical evidence demonstrates the symptoms 
for which the Veteran sought emergency medical care were not 
stabilized on May 28, 2007, and that they were escalating 
necessitating continued treatment with pain medication and 
"semi-elective" cholecystectomy.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
medical services at a private medical facility from May 29, 
2007, to May 31, 2007, have been met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008) and 38 C.F.R. § 17.1002 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter dated in February 2008.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities shall be authorized under 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2008) and 38 C.F.R. §§ 17.1000-1008 (2008).  To 
be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who 
receive emergency treatment for a service-
connected disability).

38 C.F.R. § 17.1002 (2008).

Reimbursement or payment for emergency treatment may be made 
only for the period from the beginning of the initial 
evaluation treatment until such time as the veteran could be 
safely discharged or transferred to a VA facility or other 
Federal facility.  For purposes of payment under 38 U.S.C. 
§ 1725, VA deems it safe for the veteran to be transferred 
once the veteran has become stabilized.  38 C.F.R. 
§ 17.1005(b) (2008).

In this case, private hospital records show that while 
traveling out of state the Veteran, a resident of South 
Carolina, was admitted to a hospital emergency room in Ohio, 
with complaints of intense abdominal pain.  It was noted that 
he was under the care of a VA physician and had been provided 
a diagnosis of gallstones.  He was scheduled to attend a 
consultation with a surgeon the next week, but his symptoms 
were worse than he had previously experienced.  The emergency 
room found he was nontoxic with normal vital signs, but 
because of his increasing symptoms he was admitted for 
escalating biliary colic and possible early acute 
cholecystitis on May 27, 2007.  Records dictated by his 
physician on May 28, 2007, noted he had symptomatic biliary 
colic and that his symptoms were escalating suggesting 
possible early acute cholecystitis.  It was noted, however, 
that he had no toxic indication at that point.  The treatment 
plan included continued pain medication and "semi-elective" 
cholecystectomy during the hospital stay.  

A July 2007 VA medical opinion authorized payment for 
emergency medical expenses incurred from May 27, 2007, to May 
28, 2007.  A February 2008 report noted the treatment notes 
clearly stated that the Veteran had no toxic indications at 
that point and that he should have been transferred to a VA 
hospital.

Based upon the available evidence, the Board finds that 
payment or reimbursement for emergency medical services at a 
private medical facility from May 29, 2007, to May 31, 2007, 
should be allowed.  The records show that the symptoms for 
which the Veteran sought emergency medical care were not 
stabilized on May 28, 2007.  In fact, the May 28, 2007, 
report indicates that his symptoms were escalating 
necessitating continued treatment with pain medication and 
"semi-elective" cholecystectomy.  Although he was not toxic 
at the time, the fact that his symptoms were escalating is 
sufficient evidence that the disorder precipitating his 
having sought emergency treatment was unabated.  In light of 
his escalating pain the Veteran's decision to elect surgery 
without delay is considered to have been prudent and that as 
a layperson he might reasonably have expected the absence of 
immediate medical attention to result in placing his health 
in serious jeopardy.  To the extent authorized by law, the 
appeal is allowed.


ORDER

Entitlement to payment or reimbursement for emergency medical 
services at a private medical facility from May 29, 2007, to 
May 31, 2007, is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


